On July 30,2014, the defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs-Methamphetamine, a felony, to a commitment to the Montana Department of Corrections for a term offive (5) years, with two (2) years suspended, with the recommendation that the defendant be placed in an appropriate chemical dependency treatment facility approved by the Department of Corrections; and Count H: Criminal Possession of Dangerous Drugs-Marijuana, a misdemeanor, to a commitment to the Richland County Detention Center for a term of six (6) months, with all six (6) months suspended, and shall pay a fine of $500.00. The Defendant shall receive credit for one hundred forty-six (146) days served in the Richland County Detention Center against his sentence.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant appeared via videoconference and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Cotut of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.